  Case 14-80703      Doc 78       Filed 03/14/19 Entered 03/14/19 11:22:01           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: WILLIAM EDWARD DOLAN                  §       Case No. 14-80703
       MARY ANN DOLAN                        §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 03/06/2014.

       2) The plan was confirmed on 08/08/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          10/31/2014, 03/18/2015, 06/24/2016, 08/02/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 10/01/2014.

       6) Number of months from filing or conversion to last payment: 6.

       7) Number of months case was pending: 60.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $82,207.00.

       10) Amount of unsecured claims discharged without full payment: $12,980.13.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-80703      Doc 78       Filed 03/14/19 Entered 03/14/19 11:22:01        Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 73,898.21
      Less amount refunded to debtor(s)                          $ 44.13
NET RECEIPTS                                                                     $ 73,854.08



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 3,813.00
       Court Costs                                                 $ 0.00
       Trustee Expenses & Compensation                        $ 5,505.25
       Other                                                       $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                  $ 9,318.25

Attorney fees paid and disclosed by debtor(s):                  $ 187.00



Scheduled Creditors:
Creditor                                        Claim        Claim       Claim    Principal     Interest
Name                                Class   Scheduled     Asserted    Allowed         Paid         Paid
WILLIAMS & ASSOCIATES PC            Lgl      4,500.00     4,000.00    4,000.00    3,813.00         0.00
BRANCH BANKING & TRUST CO           Sec          0.00   111,791.07        0.00        0.00         0.00
AMERICREDIT FINANCIAL               Sec     28,818.53    28,818.53   28,818.53   28,818.53     4,189.75
AMERICREDIT FINANCIAL               Uns          0.00         0.00        0.00        0.00         0.00
IH MISSISSIPPI VALLEY CREDIT        Sec     31,722.78    31,722.78   11,385.31   11,385.31     3,069.65
IH MISSISSIPPI VALLEY CREDIT        Uns          0.00         0.00        0.00        0.00         0.00
ABA                                 Uns        440.00          NA          NA         0.00         0.00
ADVANCED RADIOLOGY                  Uns         33.00          NA          NA         0.00         0.00
ASPEN DENTAL                        Uns        121.00          NA          NA         0.00         0.00
AT&T MOBILITY II LLC % AT&T         Uns      1,734.00     1,734.57    1,734.57    1,734.57         0.00
BILL ME LATER                       Uns      1,271.00          NA          NA         0.00         0.00
PORTFOLIO RECOVERY                  Uns        943.00       955.76      955.76      955.76         0.00
PORTFOLIO RECOVERY                  Uns        720.00       729.47      729.47      729.47         0.00
PORTFOLIO RECOVERY                  Uns        698.00       707.67      707.67      707.67         0.00
CARING DERMATOLOGY CENTER           Uns        190.00          NA          NA         0.00         0.00
CBE GROUP                           Uns         87.00          NA          NA         0.00         0.00
CHASE                               Uns      3,058.00          NA          NA         0.00         0.00
CRD PRT ASSOC                       Uns        251.00          NA          NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-80703      Doc 78       Filed 03/14/19 Entered 03/14/19 11:22:01   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim      Claim      Claim   Principal   Interest
Name                            Class      Scheduled   Asserted   Allowed        Paid       Paid
CROW VALLEY SURGERY CENTER Uns                286.00        NA         NA        0.00       0.00
AMERICAN INFOSOURCE LP as agent Uns           701.00     557.00     557.00     557.00       0.00
EPMG OF MICHIGAN PC             Uns            48.00        NA         NA        0.00       0.00
FRONTIER COMMUNICATIONS         Uns            59.00     163.93     163.93     163.93       0.00
QUANTUM3 GROUP LLC as agent for Uns           642.00     680.04     680.04     680.04       0.00
PORTFOLIO RECOVERY              Uns           766.00     779.57     779.57     779.57       0.00
GENESIS MEDICAL CENTER          Uns           483.00        NA         NA        0.00       0.00
SPRING PARK SURGERY CNTR        Uns           523.00     522.69     522.69     522.69       0.00
GENESIS HEALTH SYSTEM           Uns           317.00     317.40     317.40     317.40       0.00
PREMIER MRI                     Uns           272.00     271.88     271.88     271.88       0.00
IH MISSISSIPPI VALLEY CREDIT    Uns         4,981.00        NA         NA        0.00       0.00
IH MISSISSIPPI VALLEY CREDIT    Uns         4,640.00   4,746.97   4,746.97   4,746.97       0.00
BECKET & LEE LLP                Uns         1,335.00   1,346.18   1,346.18   1,346.18       0.00
QUANTUM3 LLC as agent for       Uns         1,881.00   1,884.22   1,884.22   1,884.22       0.00
ALLIED BUSINESS ACCOUNTS INC Uns            1,016.00     440.30     440.30     440.30       0.00
ORA                             Uns           305.00        NA         NA        0.00       0.00
ROCK VALLEY PHYSICAL THERAPY Uns               59.00      58.93      58.93      58.93       0.00
UNIVERSITY OF IOWA HEALTH       Uns           482.00     481.67     481.67     481.67       0.00
UROLOGICAL ASSOCIATES           Uns           453.00        NA         NA        0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Uns             636.00     636.14     636.14     636.14       0.00
AIR CONTROL INC.                Uns           973.13        NA         NA        0.00       0.00
ALLIED BUSINESS ACCOUNTS INC Uns                0.00      43.60      43.60      43.60       0.00
GENESIS HEALTH GROUP            Uns             0.00      14.60      14.60      14.60       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-80703      Doc 78       Filed 03/14/19 Entered 03/14/19 11:22:01     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 40,203.84      $ 40,203.84         $ 7,259.40
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 40,203.84      $ 40,203.84         $ 7,259.40

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 17,072.59      $ 17,072.59                $ 0.00



Disbursements:

       Expenses of Administration               $ 9,318.25
       Disbursements to Creditors              $ 64,535.83

TOTAL DISBURSEMENTS:                                            $ 73,854.08




UST Form 101-13-FR-S (9/1/2009)
  Case 14-80703        Doc 78      Filed 03/14/19 Entered 03/14/19 11:22:01               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
